DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record He et al. (US 20060030062), Huber et al. (US 20120210800), Ueno et al. (US 6532824), and Ausserlechner (US 20090108839) fail to specifically teach the invention as claimed. The specific limitations (recited structurally in independent claims 1, 8 and 14 and as method steps in independent claim 18) of multiple on chip strain sensors (OCSSs) on a semiconductor substrate/IC chip and a strain measurement circuit also on the semiconductor substrate/IC chip in independent claims 1, 8, 14, and 18 when combined with the limitations regarding N and P-type semiconductor resistors (claim 1); oscillator/counter (claim 8); or time differentiated strain analysis (claims 14 and 18) as well as the remaining limitations in independent claims 1, 8, 14, and 18 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-25. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
See especially:
Ohta et al. (US 7770462 B2); abstract and at least figs. 23 and 24
Teo et al. (US 20180141805); abstract and [0009-11].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP L COTEY/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855